Citation Nr: 1826215	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-09 077	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for allergies. 

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from November 2007 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in St. Petersburg, Florida.

In May 2015, the Board remanded the above issues as well as a claim of service connection for bilateral hearing loss and a claim for a higher rating for a right knee strain.  

As to the bilateral hearing loss claim, the Board remanded this issue to obtain clarification from the Veteran as to wheather she wanted to appeal this issue.  In this regard, the Board noted that while the Veteran's February 2013 VA Form 9, Appeal to Board of Veterans' Appeals, specifically limited her appeal to other issues, her June 2013 VA 646 and VA Form 8 listed in the claim for hearing loss.  

In a subsequent March 2016 letter to the Veteran, the agency of original jurisdiction (AOJ) asked the Veteran to clarify her intent as to this issue as well as notified her that VA would not continue her appeal if she did not reply.  To date, VA has not received a reply to this letter.  Moreover, this issue was not thereafter listed in the subsequent June 2017 supplemental statement of the case or in her representative's February 2018 post-remand Brief.  Therefore, the Board finds that this issue is not in appellate status.  See 38 C.F.R. §§ 20.200, 20.302(c) (2017) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); also see Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

As to the claim for a higher rating for a right knee strain, the Board remanded this issue to provide the Veteran with a statement of the case (SOC).  In December 2017, the AOJ issued the Veteran a SOC.  To date, VA has not received the Veteran's Substantive Appeal.  Therefore, the Board finds that this issue is also not in appellate status.  Id.

The claim of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran was not diagnosed with allergies at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that she has allergies due to her military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (2017).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A condition precedent for establishing service connection is the presence of a current disability.  In this regard, April 2008 and September 2012 VA treatment records document a history of an allergy to pollen.  Moreover, the Board finds that the Veteran is both competent and credible to report on having symptoms (i.e., a watery nasal discharge, post-nasal drip, nasal passage blockage, frequent mouth breathing, and a sore throat) that are normally associated with allergies because these symptoms come to her via her own senses.  See Davidson, supra.

However, the Veteran's in-service and post-service medical records are negative for a diagnosis of allergies; as opposed to a history of allergies reported by the appellant and recorded by her healthcare provider.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (holding that the Board is not required to accept evidence that is simply information recorded by a medical examiner, unenhanced by medical opinion).  Furthermore, at the June 2017 VA examination which was held for the express purpose of ascertaining if the Veteran had ever had allergies, the examiner opined that the record did not show a diagnosis of allergies and she did not currently meet the criteria for a diagnosis of allergies.  The Board finds the VA examiner's opinion both competent and credible because it was provided after a review of the record on appeal, an examination of the Veteran, and is supported by citation to relevant evidence found in the record.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  Tellingly, this medical opinion is also not contradicted by any other medical evidence of record.  See Colvin, supra.  Lastly, the Board finds that the Veteran is not competent to provide the missing diagnosis of allergies because she does not have the required medical expertise to provide an answer to this complex medical question.  See Davidson. supra.

The Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of allergies at any time during the appeal.  See Owens, supra.  Accordingly, because a condition precedent for establishing service connection for the claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for allergies must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; McClain, supra.

ORDER

Service connection for allergies is denied.


REMAND

As to the claim of service connection for a back disorder, the Veteran claims that her disorder is due to her military service and/or her service connected right knee disorder.  In May 2015, the Board remanded the claim to obtain needed etiology opinions.  The post-remand record shows that VA thereafter obtained etiology opinions in November 2016 and April 2017.  

However, the Board does not find the secondary causation etiology opinion provided by the November 2016 examiner adequate (i.e., "[k]nee causing [b]ack issues") because it is not supported by any rational.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Likewise, the Board does not find the secondary causation etiology opinion provided by the April 2017 examiner adequate because it does not address aggravation and because it is based solely on negative evidence.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is also payable when service-connected disability has aggravated a non-service-connected disorder); Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

Therefore, the Board finds that another remand to obtain adequate etiology opinions is required.  38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Since the record shows the Veteran receives ongoing medical treatment, the Board finds that while the appeal is in remand status all outstanding and pertinent VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, this issue is REMANDED to the AOJ for the following action:

1.  Obtain and associate with the claims file the Veteran's June 2017 to the present treatment records from the Tampa VA Medical Center.  

2.  After obtaining all needed authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

If possible, the Veteran herself should submit and new pertinent evidence the Board/VA does not have (if any). 


3.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the etiology of her back disorder to include the lumbosacral strain diagnosed by the November 2016 VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner should specifically note that such review was performed. 

Following consideration of the evidence of record (both lay and medical) and all evidence obtained during the examination, the examiner is asked to address the following:

a.  For the lumbosacral strain diagnosed by the November 2016 VA examiner, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's military service to include the falls she had while in service.

b.  For the lumbosacral strain diagnosed by the November 2016 VA examiner, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's service-connected right knee disorder.

c.  For the lumbosacral strain diagnosed by the November 2016 VA examiner, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that is was permanently aggravated beyond the normal course of the condition by the Veteran's service-connected right knee disorder.

In providing answers to the above questions, the examiner should also consider the Veteran's competent lay claims regarding observable symptomatology.

In providing answers to the above questions, the examiner should attempt to reconcile the positive secondary nexus opinion provided by the November 2016 VA examiner with the negative secondary nexus opinion provided by the same examiner in April 2017.

In providing answers to the above questions, the examiner is also advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  "Aggravated" in this context refers to a permanent worsening of the pre-existing or underlying condition, as opposed to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


